161 Ga. App. 253 (1982)
289 S.E.2d 827
DORSEY et al.
v.
WEST et al.
62088.
Court of Appeals of Georgia.
Decided February 12, 1982.
Michael C. Ford, for appellants.
Durwood T. Pye, for appellees.
BANKE, Judge.
This court's opinion reported at 159 Ga. App. 274 (283 SE2d 314) (1981) having been reversed in part on appeal to the Supreme Court (West v. Dorsey, 248 Ga. 790 (285 SE2d 703) (1982)), said opinion is hereby vacated to the extent it is inconsistent with the decision of the Supreme Court. Our prior judgment, reversing the *254 judgment of the trial court and remanding the case with direction to enter judgment in favor of the appellants for the amount paid by them on the indebtedness, remains unchanged.
Judgment reversed and case remanded with direction. Deen, P. J., and Carley, J., concur.